Citation Nr: 1439709	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a lung disability, to include as due to exposure to asbestos.

2. Entitlement to service connection for a cervical spine disability, to include degenerative arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia.

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that a lung disability is causally or etiologically related to active duty, to include as due to exposure to asbestos.

2. The probative, competent evidence does not demonstrate that a cervical spine disability is causally or etiologically related to active duty.

3. The probative, competent evidence does not establish that the Veteran experienced chronic symptoms of degenerative arthritis of the cervical spine during active duty or continuous symptoms since separation from active duty, or that degenerative arthritis of the cervical spine manifested within one year of separation from active duty.



CONCLUSIONS OF LAW

1. The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).

2. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A January 2009 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, identified private treatment records, Social Security Administration records, records from the West Virginia Workers' Compensation Fund, and lay evidence.  The Veteran also underwent VA examination in May 2010 and June 2010 in connection with his service connection claim for a lung disability.  In December 2013, the Board remanded the Veteran's claims for additional development.  In pertinent part, the Board requested that the RO obtain all records from the West Virginia Workers' Compensation Fund and all records from the Social Security Administration.  In addition, the Board directed that the RO obtain an addendum opinion concerning the nature and etiology of any lung disability and schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disability.  In April 2014, the Veteran underwent additional VA examination in connection with both claims.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the issues on appeal.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with the December 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for a lung disability and cervical spine disability.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) are applicable with respect to the Veteran's claimed cervical spine disability.  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Lung Disability

The Veteran asserts that he has a lung disability due to in-service exposure to asbestos.  At the July 2013 Board hearing, the Veteran reported that his duties as a machinist mate included rebuilding pumps and valves for submarines and performing maintenance on the generators of a destroyer escort.  The Veteran stated that they worked with asbestos, wrapped pumps in a type of insulation, and did not wear any protective clothing.

With respect to a current disability, a VA examiner diagnosed a mild restrictive lung condition in May 2010.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.   

Concerning an in-service injury, illness, or event, an October 1980 service treatment record shows the Veteran reported exposure to asbestos through the use of an asbestos cloth two times per week.  The Veteran's service personnel records demonstrate that he worked as a machinist's mate aboard the U.S.S. Robert E. Peary.  In light of these records, the Board finds credible the Veteran's statements regarding his exposure to asbestos during active duty, and as such, there is some evidence of an in-service event for purposes of service connection.   

In this case, however, the only competent medical opinion concerning the nature and etiology of the Veteran's lung disability is an April 2014 VA examiner's opinion, which is negative to the Veteran's claim.  As noted by the Board's remand, an August 2010 VA examiner found there was no evidence of asbestosis, and therefore, no medical opinion was given.  In April 2014, the VA examiner reviewed the Veteran's claims file and recorded the diagnosis of mild restrictive lung condition.  The VA examiner reported that a high resolution CT of the Veteran's chest was compared to a prior July 2010 examination, and there was no imaging evidence of an asbestos-related disease.  After also performing a physical examination of the Veteran and reviewing the Veteran's statements regarding his in-service exposure to asbestos, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that at present, the Veteran had not demonstrated a current respiratory condition related to active duty, to include exposure to asbestos, by virtue of a normal high resolution CT of the chest and a normal (91%) DLCO.  In addition, per the Veteran's own reported history, his gradual shortness of breath started in 1988, approximately five years after his separation from service.  Therefore, the VA examiner found it was less likely than not that any present respiratory condition was related to asbestos exposure or any other condition that occurred during service.  

Upon review, the Board affords the April 2014 VA examiner's opinion highly probative value.  First, the opinion was based on a complete physical evaluation of the Veteran as well as a review of his records.  In addition, the VA examiner specifically commented on the Veteran's in-service exposure to asbestos, post-service treatment records, and lay evidence, in particular citing to the Veteran's pertinent reports of his symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this case, the only opinion relating a current lung disability to active duty is the Veteran's own statements.  The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a mild restrictive lung condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Board finds the origin or cause of a lung disability such as a mild restrictive lung condition is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a lung disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Furthermore, the Board notes that mild restrictive lung condition is not listed as a chronic disease under 38 C.F.R. § 3.309, and therefore, the provisions of 38 C.F.R. § 3.303(b) are not applicable with respect to this issue.  As such, the Veteran's lay statements with respect to continuity of symptomatology are insufficient for purposes of establishing entitlement to service connection.  In this respect, a November 1999 private X-ray examination revealed a mild degree of chronic interstitial changes bilaterally, which was the same impression as seen on an October 1994 evaluation.  Even if the Board accepts this date as the earliest medical evidence reflecting complaints pertaining to a lung disability, this prolonged period of approximately 11 years following separation from service is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a lung disability, to include as due to exposure to asbestos.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Cervical Spine Disability

The Veteran asserts that he has a current cervical spine disability related to active duty.  Specifically, he contends that he repeatedly hit his head and slipped and fell, thereby injuring his neck while working in the confined spaces of the ships on which he served.  The Veteran states that he has experienced continuous symptoms of neck pain since active duty.

Here, the record reflects multiple diagnoses for the Veteran's neck symptoms, to include cervical disk disease with foraminal stenosis, intervertebral disc syndrome, and degenerative arthritis of the spine.  As such, the Board finds the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to an in-service injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a cervical spine disability.  However, the Veteran asserts that he repeatedly injured his neck during service when he hit his head, slipped and fell, and wrenched his neck.  He reports that he never sought treatment for a neck injury during service because he was never knocked unconscious and because there were no real physicians onboard the ship.  The Veteran also states that he has had the same symptoms of neck pain continuously since the in-service injuries.  As noted above, the Veteran is competent to testify to events and symptomatology capable of lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno, 6 Vet. App. at 469.  

Here, however, the Board finds the April 2014 VA examiner's opinion concerning the etiology of the Veteran's cervical spine disability deserves highly probative weight.  First, the opinion was based on a complete physical evaluation of the Veteran as well as a review of his records.  In addition, the VA examiner specifically commented on the service treatment records, post-service treatment records, and lay evidence, in particular citing to the Veteran's pertinent reports of his symptoms.  Nieves-Rodriguez, 22 Vet. App. 295.  Specifically, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examination report shows the VA examiner reviewed the Veteran's claims file and noted the history of diagnoses.  The VA examiner also considered the Veteran's reports of falling and straining his neck in service.  The VA examiner based the opinion on the absence of documentation supporting the Veteran's claims that he had experienced neck pain during service.  In addition, the VA examiner found it significant that the Veteran reported first noticing post-service neck pain in 1988, approximately five years following his discharge from service.  As such, the VA examiner found it was less likely than not that the Veteran's current cervical spine condition was related to his statements of undocumented pain during active duty.  

Again, the Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, arthritis is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Here, however, the Board finds the evidence indicates the Veteran's statements regarding his post-service injuries and symptoms have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In addition, the medical evidence contains conflicting opinions regarding the onset of the Veteran's post-service symptoms.  First, a July 1999 private treatment record shows the Veteran reported pain and numbness since May 1998.  Likewise, in an October 1999 letter, the Occupational Pneumoconiosis Board found the Veteran reported a neck injury in 1998.  Similarly, an October 1999 evaluation report from Dr. A. Ambroz indicates the Veteran's cervical degenerative disc disease was work-related and due to the pounding and repetitive impact associated with operating heavy equipment.  Records from the West Virginia Workers' Compensation Fund also appear to indicate the Veteran may have attributed his cervical spine disability to his post-service work.  

Conversely, a January 2000 letter from Dr. A. Landis indicates the Veteran did not have a history of injury to his cervical spine, which was confirmed by his medical records.  Further, at the July 2013 Board hearing, the Veteran testified that he had not injured his neck at work and that his neck had been bothering him ever since service.  However, the Veteran reported to the April 2014 VA examiner that his post-service symptoms did not begin until 1988, approximately five years following his separation from service.  As a result, the Board finds that during the appeal process, the Veteran's statements as to his symptoms during and since active duty changed.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value, which renders them insufficient for purposes of establishing entitlement to service connection.  

Moreover, the first indication of complaints concerning neck pain in the medical evidence is found in 1998, approximately 15 years following separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Additionally, this period indicates that degenerative arthritis of the cervical spine may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or opinion concerning the etiology of a cervical spine disability, to include degenerative arthritis.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Because the origin or cause of such a cervical spine disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a cervical spine disability.  Grottveit, 5 Vet. App. at 93.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a cervical spine disability, to include degenerative arthritis.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a lung disability, to include as due to exposure to asbestos, is denied.

Entitlement to service connection for a cervical spine disability, to include degenerative arthritis, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


